                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAMONA MARCEL LONG,                            :
    Petitioner                                 :
                                               :       No. 1:16-cr-75-4
      v.                                       :
                                               :       (Judge Kane)
UNITED STATES OF AMERICA,                      :
     Respondent                                :

                                           ORDER

      AND NOW, on this 11th day of December 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.
         § 2255 (Doc. No. 256) is DISMISSED as untimely, see 28 U.S.C. § 2255(f);

      2. A certificate of appealability SHALL NOT ISSUE; and

      3. The Clerk of Court is directed to CLOSE the corresponding civil action opened at
         1:19-cv-2.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
